Case 4:20-cr-00069-SDJ-CAN Document 1 Filed 02/18/20 Page 1 of 7 PageID #: 1



                                                                                  FEB 1 8 2020
                             IN THE UNITED STATES DISTRICT COURT              C tk) U.S. District Court
                              FOR THE EASTERN DISTRICT OF TEXAS                     Texas Easte
                                       SHERMAN DIVISION

 UNITED STATES OF AMERICA §
                                               §
 v.         §       NO.              4:20-CR-
                                        § Judge '• A
 PETER XIE (01) §

                                       INFORMATION

 THE U ITED STATES ATTORNEY CHARGES:

                                         Background

 At all times material to this Information:


          1. The Lacey Act, among other things, made it unlawful for a person to

 import, export, transport, sell, receive, acquire, or purchase any wildlife, including

 elephant ivory that is or has been, possessed, transported, or sold in violation of any law,

 treaty, or regulation of the United States. 16 U.S.C. § 3372 (a)(1).

         2. The Lacey Act also makes it unlawful to submit a false label for, or any

 false identification of, any wildlife which is intended to be transported in foreign

 commerce. 16 U.S.C. § 3372 (d)(2).

         3. In order to protect species against over-exploitation, the United States

 became a signatory to an international treaty known as the Convention on International

 Trade in Endangered Species of Wild Fauna and Flora (hereinafter CITES"). Appendix

 1 of CITES includes species which are threatened with extinction and for which trade



 Information - Page 1 of 7
Case 4:20-cr-00069-SDJ-CAN Document 1 Filed 02/18/20 Page 2 of 7 PageID #: 2




 must be subject to particularly strict regulation and for which no trade is allowed for

 commercial puiposes. CITES, ART. II, § 1. Appendix II of CITES includes wildlife

 species which although not necessarily threatened with extinction now, may become so

 unless trade in specimens of such species is strictly regulated. CITES, Art. II, § 2(a).

         4. The United States Fish and Wildlife Service ( USFWS ), Department of

 the Interior, is designated by Congress pursuant to the Endangered Species Act (ESA),

 Title 16, United States Code, Section 1537(a), as the CITES enforcement authority within

 the United States. The Department of the Interior publishes regulations to implement

 CITES in 50 C.F.R. Fait 23. A list of all species protected by CITES and the ESA

 implementation program is maintained pursuant to the Convention by the CITES

 Secretariat. 50 C.F.R. §§23.7 and 23.91.

         5. The provisions of CITES are implemented through the ESA, which states in

 relevant part, It is unlawful for any person ... to engage in any trade in any specimens [of

 wildlife] contrary to the provisions of... [CITES] or to possess any specimens [of

 wildlife] traded contrary to the provisions of. . . [CITES]. “Trade means, among other

 things, “to import.”' CITES Art. 1(c). “Specimen” means: “any animal... whether alive

 or dead .... “ CITES, Art. 1(b).

         6. The specimens of wildlife described in Count Two of this indictment, are

 variously protected under Appendix I of CITES, 50 C.F.R. §§ 23.7 and 23.91;

 http://www.cites.org/eng/app/appendices.php. Before exporting a specimen of any

 animal protected under Appendix I of CITES from the United States (U.S), a valid U.S


 Information - Page 2 of 7
Case 4:20-cr-00069-SDJ-CAN Document 1 Filed 02/18/20 Page 3 of 7 PageID #: 3




  export permit and a foreign CITES import must be obtained. CITES, Art. IV, §§ 1,2, and

 4; 50C.F.R. Subpart B.

          7. No individual or corporation, including the defendant, Peter Xie, presented

 to the USFWS any of the required CITES documents for the export of the wildlife items

 listed in Count Two of this information.




 Information - Page 3 of 7
Case 4:20-cr-00069-SDJ-CAN Document 1 Filed 02/18/20 Page 4 of 7 PageID #: 4




                                         Count One

                                                  Violation: 16U.S.C. § 3372(d)(2)
                                                  (Negligent Attempt to Transport
                                                  Wildlife with a False Label)

         On or about August 06, 2018, in the Eastern District of Texas and elsewhere,

 Peter Xie, defendant, did knowingly attempt to transport wildlife, to-wit: elephant ivory

 (Elephantidae), in foreign commerce, to-wit: to addresses within the Republic of China,

 in the form of two (2) separate packages, each containing one (1) elephant ivory

 (Elephantidae) snuff bottle, and did knowingly make and submit, a false reco d and false

 identification of wildlife, to-wit: two (2) U.S. Postal Service Forms 2976 (Customs

 Declaration shipping label), each representing one of the two elephant ivory snuff bottles,

 stating they were shipping from a fraudulent individual and address and representing

 them respectively as a glass snuff bottle and a snuff bottle, when, in the exercise of

 due care, the defendant should have known that transporting said wildlife in foreign

 commerce, with said false record and identification, would have violated the laws of the

 United States.

           In violation of 16 U.S.C. §§ 3372(d)(2) and 3373(d)(3)(B).




 Information - Page 4 of 7
Case 4:20-cr-00069-SDJ-CAN Document 1 Filed 02/18/20 Page 5 of 7 PageID #: 5




                                          Count Two

                                                   Violation: 16U.S.C. §§ 1538(c)(1) and
                                                   1540(b)(1) (Attempted Trade in
                                                   Violation of Endangered Species Act)

           On or about August 06, 2018, in the Eastern District of Texas and elsewhere,

  Peter Xie, defendant, did knowingly attempt to engage in trade in specimens of wildlife

  contrary to the provisions of the Convention of International Trade in Endangered

  Species of Wild Fauna and Flora, (hereinafter referred to as CITES ), to wit: two (2)

 separate packages each containing one (1) elephant ivory (Elephantidae) snuff bottle, said

 elephant ivory being listed in Appendix I to CITES, and both packages were intended for

 export from the United States, to addresses within the Republic of China, without valid

 documentation as required by CITES and Title 50 CFR Section 23.12(a).


       In violation of 16 U.S.C. §§ 1538(c)(1) and 1540(b)(1).




 Information - Page 5 of 7
Case 4:20-cr-00069-SDJ-CAN Document 1 Filed 02/18/20 Page 6 of 7 PageID #: 6




             NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
                       Pursuant to 16 U.S.C. § 3374 and 28 U.S.C. § 2461

         As a result of committing the offenses alleged in this information, the defendant

  shall forfeit to the United States of America pursuant to 16 U.S.C. § 3374 and 28 U.S.C.

  2461 the following, which is subject to forfeiture based on the aforementioned statutes:

          a. One (1) elephant (Elephantidae) ivory snuff bottle identified under Seizure
                  Tag #082722
         b. One (1) elephant (Elephantidae) ivory snuff bottle identified under
                  Seizure Tag #082723

         By virtue of the commission of the offenses charged in this information, any and

 all interest the defendant has in the above-described property is vested in the United

 States and hereby forfeited to the United States pursuant 16 U.S.C. § 3374 and 28 U.S.C.

 §2461.

 JOSEPH D. BROWN
 UNITED STATES ATTORNEY


                                                                   /
                                                  Date


 110 N. College, Suite 700
 Tyler, Texas 75702
 (903) 590-1400
 (903) 590-1439 Fax
 James.Noble@usdoj .gov




 Information - Page 6 of 7
Case 4:20-cr-00069-SDJ-CAN Document 1 Filed 02/18/20 Page 7 of 7 PageID #: 7




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 UNITED STATES OF AMERICA §
                                             §
 V.
                                             § NO. 4:20-CR-
                                             § Judge
 PETER XIE (01)                              §

                                  NOTICE OF PENALTY


                                        Count One



 Violation:                         16 U.S.C. § 3372(d)(2) (Negligent Trans ortation of
                                    Wildlife in Foreign Commerce)

 Penalty:                           A fine of not more than $100,000.00; imprisonment
                                    for not more than one (1) year; and a term of
                                    supervised release of not more than one (1) year.
                                    16 U.S.C. § 3373(d)(2)

 Special Assessment:                $25.00


                                        Count Two



 Violation:                         16 U.S.C. § 1538(c)(1) (Violation of Endangered
                                    Species Act)

 Penalty:                           A fine of not more than $100,000.00; imprisonment
                                    for not more than one (1) year; a term of supervised
                                    release of not more than one (1) year.
                                    16 U.S.C. § 1538(c)(1), 16 U.S.C. § 1540(b)(1) and 18
                                    U.S.C. § 3571(b)(5)

  Special Assessment:               $25.00


  Information - Page 7 of 7
